Citation Nr: 1813637	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  15-40 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee and leg disability, to include arthritis.  

2.  Entitlement to service connection for a left knee and leg disability, to include arthritis and neuropathy.  

3.  Entitlement to an initial rating higher than 50 percent for a bipolar disorder.  

4.  Entitlement to an initial rating higher than 20 percent for neuralgia, neuritis, and radiculitis of the right foot.  

5.  Entitlement to an initial rating higher than 10 percent for a right foot hallux rigidus, status post a crush injury.  

6.  Entitlement to an initial compensable rating for a plantar wart of the right foot.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1983 to November 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2013 and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The September 2013 RO decision granted service connection and a 30 percent rating for a bipolar disorder (a bipolar disorder, claimed as posttraumatic stress disorder (PTSD)), effective November 16, 2012; granted service connection and a 20 percent rating for neuralgia, neuritis, and radiculitis of the right foot, effective November 16, 2012; granted service connection and a 10 percent rating for right foot hallux rigidus, status post a crush injury (right foot hallux rigidus, status post a crush injury with pain and swelling and limitation of motion of the great toe), effective March 8, 2012; and granted service connection and a noncompensable rating for a plantar wart of the right foot (a plantar wart of the bottom of the right foot), effective March 8, 2012.  By this decision, the RO also denied service connection for a right knee and leg disability, to include arthritis and for a left knee and leg disability, to include arthritis and neuropathy.  

The December 2015 RO decision denied the Veteran's claim for a TDIU.  An April 2016 RO decision increased the rating for the Veteran's service-connected bipolar disorder to 50 percent, effective November 16, 2012.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right knee and leg disability, to include arthritis; entitlement to service connection for a left knee and leg disability, to include arthritis and neuropathy; entitlement to an initial rating higher than 70 percent for a bipolar disorder; entitlement to an initial rating higher than 20 percent for neuralgia, neuritis, and radiculitis of the right foot; entitlement to an initial rating higher than 10 percent for right foot hallux rigidus, status post a crush injury; and entitlement to an initial higher (compensable) rating for a plantar wart of the right foot, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since November 16, 2012, the Veteran's bipolar disorder has been manifested by at least occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to various symptoms.  

2.  The Veteran's service-connected disabilities are of such severity so as to preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for at least an initial 70 percent rating for a bipolar disorder have been met since service connection became effective on November 16, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).  

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Bipolar Disorder

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2017).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. At 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

A 50 percent rating is warranted for a bipolar disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9432.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  

In evaluating the evidence, the Board has noted various Global Assessment of Functioning (GAF) scores which clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126.

VA treatment records dated from September 2011 to July 2012 show treatment for bipolar disorder.  Several treatment entries include a diagnosis of a bipolar II disorder, with a depressed episode, and include an assigned GAF score of 50.  There are also treatment entries with a diagnosis of a major depressive disorder, recurrent, with an assigned GAF score of 55.  

A September 2013 VA psychiatric examination report shows the Veteran reported that she was divorced since 1993 and that she was living with her mother.  She indicated that her relationship with her mother was not good.  She stated that she had no children and that she had two friends that she would see at times.  It was noted that her leisure activities were watching television, reading, and playing with her cats.  The Veteran related that she last worked in July 2010 and that she was fired due to health issues.  She stated that her physician told her that she could not type more than two hours per day and her work excepted her from such activity in order to perform her job.  The Veteran maintained that she worked at a medical collection and medical billing organization and that she had not worked since July 2010 due to back and neck pain.  She reported that she had worked in medical billing since 1996.  

The Veteran indicated that she was treated at a VA facility for a bipolar disorder, with a depressed episode, and that her medications were Abilify, Vistaril and Effexor for mood stabilization, insomnia, and anxiety.  The Veteran stated that she thought the medication was helping.  It was noted that the Veteran had not had a psychiatric hospitalization and that there were no suicide attempts.  The Veteran indicated that she was arrested for nonpayment of road tolls and that she was in jail for one day.  She denied that she used alcohol or drugs, but she reported that she had a history of using marijuana in the 1980s.  

The examiner reported that the Veteran did not meet the full criteria for PTSD.  The examiner indicated that the symptoms that applied to the Veteran's bipolar disorder were a depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

The diagnosis was a bipolar disorder II.  A GAF score of 55 was assigned.  The examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  

An October 2015 private psychological evaluation report from D. Mahony, Ph.D., at the request of the Veteran's attorney, includes a notation that the Veteran's claims file was reviewed.  Dr. Mahony reported that based on his interview with the Veteran and review of the record he believed that the Veteran had suffered from a bipolar disorder that was documented in her treatment records and included symptoms of a depressed mood; loss of interest; loss of energy; loss of motivation; short-term memory loss; insomnia; concentration difficulties; paranoia; and irritability.  Dr. Mahony indicated that the Veteran's bipolar disorder had significantly impaired her occupational and social functioning, to include the loss of multiple jobs, and that it had limited her ability to interact with others.  

Dr. Mahony indicated that, currently, the Veteran reported that she was living with a friend while awaiting an opening in a supportive housing program.  Dr. Mahony reported that the Veteran stated that she had lived with almost every family member she had over the previous few years, but that she had not been able to stay with them for very long due to the conflicts that she created.  It was noted that the Veteran continued to experience symptoms of her bipolar disorder, including, most notably, irritability and paranoia.  Dr. Mahony indicated that the Veteran isolated herself, as much as possible, and that she spent her time alone and at home with her cats.  It was noted that the Veteran reported that she avoided interactions with friends and family due to paranoia and the likelihood of an argument.  Dr. Mahony maintained that the Veteran had been unable to function occupationally for the previous five years due to paranoia and irritability.  It was noted that the Veteran's medical health providers had repeatedly documented her inability to function in occupational settings due to her psychological symptoms.  

The assessment was a major depressive disorder, recurrent.  A GAF score of 55 was assigned.  Dr. Mahony stated that the Veteran was depressed and tearful.  As to a summary, Dr. Mahony reported that the Veteran had a history of significant occupational impairment going back to 2005, including being terminated from multiple jobs due to symptoms of her service-connected bipolar disorder, most notably, paranoia and irritable outbursts.  It was noted that the Veteran had a history of significant interpersonal impairment going back to 2010, including minimal interpersonal relationships; difficulty trusting others; chronic argumentative behavior; assaultive episodes; and chronic isolation.  Dr. Mahony maintained that the Veteran's interpersonal and social impairments were all secondary to her service-connected bipolar disorder and that they had been documented in her records since 2011.  

Dr. Mahony reported that since 2005, the Veteran had lost three jobs due to paranoia and irritability, and that her social contacts had been limited to one friend that she was residing with currently.  It was noted that the Veteran had difficulties with trusting others, which led her to isolate herself and activity avoid social interactions with both friends and family.  It was noted that such was despite the Veteran's concerted effort to address her conditions with psychiatric treatment.  Dr. Mahony commented that it was at least as likely as not that the Veteran had been unable to maintain substantially gainful employment since at least 2010, and likely prior to that time, due to her service-connected bipolar disorder.  

An April 2016 VA psychiatric examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that she was divorced since 1993 and that she lived alone with her cat.  She stated that her family lived locally and that she would see them for the holidays.  She maintained that her family was not close to her and that no family member had visited her in her new apartment since October 2015.  The Veteran indicated that she was the one who would call her family members.  She related that she had a boyfriend and that he passed away last year.  The Veteran reported that she was very close with her late boyfriend and that she had no children.  She stated that she had two friends and that her leisure activities involved watching television and being with her cat.  

The Veteran indicated that she was a high school graduate and that she had some college experience.  She stated that she last worked in July 2010 and that she was fired because she filed for workman's compensation.  The Veteran related that she had worked for a home health organization, a sleep institute, and that she worked in medical collections and health management.  She maintained that she had not worked because of her health issues, including her back, wrist, knees, and foot.  

The Veteran reported that she had problems when people become angry with her and that she would become overly angry.  It was noted that the Veteran's mental health treatment was at a VA facility and that her last appointment was in December 2015.  The Veteran reported that she was taking Zoloft for depression, but that it made her feel like a zombie.  She stated that she also used homeopathic treatment.  The Veteran indicated that her current symptoms involved problems with falling and staying asleep; being depressed three out of seven days, with a six to eight out of ten in intensity; being anxious about things she could not do; and having anger problems.  It was noted that the Veteran was arrested for tickets in 2009, but that she reported that she did not know about the tickets.  

The examiner reported that the Veteran was casually dressed, cooperative, and tearful at times.  The examiner stated that the Veteran denied suicidal and homicidal ideation.  The examiner indicated that the symptoms that applied to the Veteran's service-connected bipolar disorder were a depressed mood; anxiety; chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  It was noted that the Veteran did not have any other symptoms attributable to her mental disorder.  

The diagnosis was a bipolar II disorder, with anxious distress.  The examiner indicated that the Veteran had occupational and social impairment, with an occasional decrease in work efficiency, and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  

The evidence shows that the Veteran is currently divorced and that she lives alone.  She reports that she last worked full-time in July 2010.  The Veteran indicates that she has no children and that she is not close to her family members.  The Veteran indicates that she had a boyfriend, but that he passed away in 2015.  She indicates that her leisure activities involve watching television and being with her cat.  An April 2016 VA psychiatric examination report relates a diagnosis of a bipolar II disorder, with anxious distress.  The examiner maintained that the Veteran had occupational and social impairment, with an occasional decrease in work efficiency, and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner also found that the symptoms of the Veteran's service-connected bipolar disorder were a depressed mood; anxiety; chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

The Board observes that a prior October 2015 psychological report from Dr. Mahony relates a diagnosis of a major depressive disorder, recurrent.  A GAF score of 55 was assigned, which is suggestive of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  As to a summary, Dr. Mahony indicated that the Veteran was 70 percent impaired occupationally and socially since 2010 due to her service-connected bipolar disorder symptoms.  Dr. Mahony reported that since 2005, the Veteran had lost three jobs due to paranoia and irritability, and that her social contacts had been limited to one friend.  It was noted that the Veteran had difficulties with trusting others, which led her to isolate herself and actively avoid social interactions with both friends and family.  Dr. Mahony commented that it was at least as likely as not that the Veteran had been unable to maintain substantially gainful employment since at least 2010, and likely prior to that time, due to her service-connected bipolar disorder.  

An earlier September 2013 VA psychiatric examination report indicates a diagnosis of a bipolar II disorder.  The examiner assigned a GAF score of 55, which is suggestive of moderate symptoms.  The examiner also indicated that the symptoms of the Veteran's service-connected bipolar disorder were a depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Board notes that prior VA treatment entries of record include diagnoses of a bipolar disorder and a GAF score as low as 50, which suggests serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  

Viewing all the evidence, the Board finds that continuously since the effective date of service connection on November 16, 2012, there is at least a reasonable basis for finding that the Veteran's bipolar disorder is productive of at least occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to various symptoms supporting a higher rating of 70 percent.  The medical evidence indicates that the Veteran has symptoms of deficiencies in areas such as work and family relations; impaired impulse control; difficulty in adapting to stressful circumstances, including work or a worklike setting; and an inability to establish and maintain effective relationships, which are indicative of a 70 percent rating.  

As this is an initial rating case, consideration has been given to "staged ratings" (different percentage ratings for different periods of time, since the effective date of service connection, based on the facts found).  Fenderson, 12 Vet. App. at 119.  The Board notes, however, that staged ratings are not indicated in the present case, as the Board finds the Veteran's PTSD has been at least 70 percent disabling November 16, 2012, when service connection became effective.  

Therefore, an initial 70 percent rating for PTSD is warranted.  To this extent, the appeal is granted.  While this represents a partial grant of the benefits sought on appeal, the Board recognizes that further disposition of the issue would, at this point, be premature and that additional evidentiary development is necessary, as outlined below.  

II. TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The provisions of 38 C.F.R. § 4.16(a) provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  A determination whether a person is capable of engaging in a substantially gainful occupation must consider both the person's abilities and his employment history.  Faust v. West, 13 Vet. App. 342, 355 (2000).

The Veteran essentially contends that her service-connected disabilities prevent gainful employment, warranting a TDIU.  She reports that her service-connected disabilities prevent her from securing or following any substantially gainful occupation.  The Veteran's service-connected disabilities are a bipolar disorder (now rated 70 percent); a neuralgia, neuritis, and radiculitis of the right foot (rated 20 percent); right foot hallux rigidus, status post a crush injury disability (rated 10 percent); and a for a plantar wart of the right foot (rated 0 percent).  The Veteran clearly meets the minimum schedular requirements to be considered for a TDIU throughout the period of the appeal.  

The remaining question is whether the Veteran is unemployable due to her service-connected disabilities alone, taking into consideration his educational and occupational background.  The record reveals that she has completed four years of high school and one year of college and has not worked full-time since 2010.  The Veteran has described her previous employment as in medical collections.  

The Board observes that there are multiple VA examination reports of record, as well as an October 2015 private psychological evaluation, that include statements addressing the Veteran's employability.  Based upon the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's service-connected disabilities in combination with each other have rendered her unable to secure or follow a substantially gainful occupation 


ORDER

An initial higher rating of at least 70 percent is granted for PTSD, subject to the laws and regulations governing the payment of monetary awards.  

A TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.  


REMAND

The remaining issues on appeal are entitlement to service connection for a right knee and leg disability, to include arthritis; entitlement to service connection for a left knee and leg disability, to include arthritis and neuropathy; entitlement to an initial rating higher than 70 percent for a bipolar disorder; entitlement to an initial rating higher than 20 percent for neuralgia, neuritis, and radiculitis of the right foot; entitlement to an initial rating higher than 10 percent for right foot hallux rigidus, status post a crush injury; and entitlement to an initial higher (compensable) rating for a plantar wart of the right foot.  

The Veteran contends that she has a right knee and leg disability, to include arthritis, and a left knee and leg disability, to include arthritis and neuropathy that are related to service.  She specifically maintains that she was treated for right leg and knee problems and left knee and leg problems during service and since that time.  She also reports that she has chondromalacia of the right knee and left knee.  The Board must also consider whether any current right knee and leg disabilities and left knee and leg disabilities are secondary to the Veteran's service-connected neuralgia, neuritis, and radiculitis of the right foot and right foot hallux rigidus, status post a crush injury.  

The Veteran is competent to report right knee, right leg, left knee, and left leg problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records refer to a possible right knee or right leg problem, but do not show treatment for any left knee and left leg problems.  On a medical history form at the time of an August 1986 separation examination, the Veteran checked that she had a trick or locked knee.  The reviewing examiner noted that the Veteran reported that her right knee would lock when walking, but that she was never seen, and that she had no pain.  It was noted that the Veteran stated that he locking would only last for a few seconds and that it never stopped her from her daily activities.  

Post-service private and VA treatment records show treatment for right knee and left knee complaints.  

The Board observes that the Veteran has not been afforded a VA examination, as to her claims for service connection for a right knee and leg disability, to include arthritis, and for a left knee and leg disability, to include arthritis and neuropathy.  

The Board finds that the Veteran has not been afforded a VA examination, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claims for a right knee and leg disability, to include arthritis, and for a left knee and leg disability, to include arthritis and neuropathy.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Board notes that in a September 2015 statement, the Veteran's attorney reported that she received treatment for her service-connected disabilities at the Sunrise, Florida VA Outpatient Clinic.  Further, in a June 2013 statement, the Veteran reported that she received recent treatment at the Broward County, Florida VA Outpatient Clinic and the Miami, Florida VA Medical Center.  The Board also notes that an April 2016 VA psychiatric examination report indicates that the Veteran was last seen at the Broward, County VA Medical Center for her service-connected bipolar disorder in December 2015.  The Board observes that the most recent VA treatment reports of record are dated in July 2012.  

The Board observes, therefore, that as there are further VA treatment records that may be pertinent to all of the Veteran's claims, they should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance).  

In light of the state of the record, the Board finds that the Veteran's claims for higher ratings must be remanded to associate those records and to afford the Veteran VA examinations to assess the current severity of her service-connected bipolar disorder; neuralgia, neuritis, and radiculitis of the right foot; right foot hallux rigidus, status post a crush injury; and plantar wart of the right foot.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Further, the Board notes in specific regard to the Veteran's claims for higher ratings for her neuralgia, neuritis, and radiculitis of the right foot and right foot hallux rigidus, status post a crush injury, she was last afforded a VA foot conditions examination in April 2016.  The diagnoses were hallux rigidus of the right foot and status post a crush injury of the right foot.  

The Board notes that the U.S Court of Appeals for Veteran's Claims (Court) has issued decisions in Correia v. McDonald, 28 Vet. App. 158, 166 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) concerning the adequacy of VA orthopaedic examinations.  The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  In light of the these decisions and as the findings pursuant to the April 2016 VA foot conditions examination report, noted above, are inadequate, the Board finds that a new VA examination, as to the Veteran's service-connected neuralgia, neuritis, and radiculitis of the right foot and right foot hallux rigidus, status post a crush injury, should also be provided as a result of the above.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the Veteran's VA medical records, which are not already in the claims folder, concerning his claimed treatment at the Sunrise, Florida VA Outpatient Clinic; the Broward County, Florida VA Outpatient Clinic; and the Miami, Florida VA Medical Center, since July 2012.

2.  Ask the Veteran to identify all other medical providers who have treated her for right knee and leg problems; left knee and leg problems; a bipolar disorder; neuralgia, neuritis, and radiculitis of the right foot; right foot hallux rigidus, status post a crush injury; and for a plantar war of the right foot, since July 2012.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise her that she may obtain and submit those records herself.  

3.  Notify the Veteran that she may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service symptomatology regarding her claimed right knee and leg disability, to include arthritis, and left knee and leg disability, to include arthritis and neuropathy, as well as the nature, extent, and severity of her service-connected bipolar disorder; neuralgia, neuritis, and radiculitis of the right foot; right foot hallux rigidus, status post a crush injury; and plantar wart of the right foot, and the impact of those conditions on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of her claimed right knee and leg disability, to include arthritis, and left knee and leg disability, to include arthritis and neuropathy.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right knee and leg disabilities, to include arthritis and chondromalacia, and left knee and leg disabilities, to include arthritis, chondromalacia, and neuropathy.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed right knee and leg disabilities, to include arthritis and chondromalacia, and left knee and leg disabilities, to include arthritis, chondromalacia, and neuropathy, are related to and/or had their onset during her period of service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran of right knee, right leg, left knee, and left leg problems during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected neuralgia, neuritis, and radiculitis of the right foot and right foot hallux rigidus, status post a crush injury, or any other service-connected disabilities, caused or aggravated any currently diagnosed right knee and leg disabilities, to include arthritis and chondromalacia, and left knee and leg disabilities, to include arthritis, chondromalacia, and neuropathy.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed right knee and leg disabilities, to include arthritis and chondromalacia, and left knee and leg disabilities, to include arthritis, chondromalacia, and neuropathy, by the Veteran's service-connected neuralgia, neuritis, and radiculitis of the right foot and right foot hallux rigidus, status post a crush injury, or any other service-connected disabilities, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed right knee and leg disabilities, to include arthritis and chondromalacia, and left knee and leg disabilities, to include arthritis, chondromalacia, and neuropathy, prior to aggravation by the service-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of her service-connected bipolar disorder.  The claim file must be reviewed by the examiner.  All indicated tests should be conducted and all symptoms associated with the Veteran's service-connected bipolar disorder must be described in detail.   

The examination report must include a complete rationale for all opinions expressed.  

6.  Schedule the Veteran for a VA examination to determine the extent and severity of her service-connected neuralgia, neuritis, and radiculitis of the right foot and right foot hallux rigidus, status post a crush injury.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected neuralgia, neuritis, and radiculitis of the right foot and right foot hallux rigidus, status post a crush injury, must be described in detail.  Specifically, the examiner must conduct a thorough orthopedic examination of the Veteran's service-connected connected neuralgia, neuritis, and radiculitis of the right foot and right foot hallux rigidus, status post a crush injury, and provide diagnoses of any pathology found.  

The examiner must state whether the examination is taking place during a period of flare-ups.  If not, the examiner must ask the Veteran to describe the flare-ups he experiences, including the frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional functional loss during a flare-up or after repeated use over time.  If the examiner cannot do so without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

As to the Veteran's service-connected neuralgia, neuritis, and radiculitis of the right foot, for each affected nerve, the examiner must specifically indicate whether the impairment is in the nature of a neuritis, a neuralgia, and/or paralysis.  If paralysis of any nerve is identified, the examiner must indicate whether the paralysis is complete or incomplete and, if it is incomplete, whether the incomplete paralysis is best characterized as mild, moderate, moderately severe, or severe.  

The examination report must include a complete rationale for all opinions expressed.  

7.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of her service-connected plantar wart of the right foot.  The claim file must be reviewed by the examiner.  All indicated tests should be conducted and all symptoms associated with the Veteran's service-connected plantar wart of the right foot must be described in detail.   

The examination report must include a complete rationale for all opinions expressed.  

8.  Then readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


